DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 12/29/2021.  These drawings are acceptable.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the metering system" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 6, 8, 9, 12, 14, 15, 21 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McFarling et al. (U.S. Patent No. 2,713,442).
Regarding claim 1, McFarling et al. discloses an agitating system (figure 2; column 1, lines 15-17) comprising:
a sub-hopper (reference #10);
an agitator disposed within the sub-hopper (reference #34), wherein the agitator is capable to promote movement of the particulate material through the sub-hopper to multiple inlets of meters each capable to distribute the particulate material to at least one row unit, and the agitator is capable to distribute the particulate material across the multiple inlets (figure 2, reference #34, 36 and 76; column 2, lines 32-52; column 4, lines 14-42) (it is noted that the limitation uses the term “configured” which only requires the agitator be capable to promote movement of the particulate material through the sub-hopper to multiple inlets of meters each capable to distribute the particulate material to at least one row unit, and therefore does not require the structural limitations of “multiple inlets of meters” and “at least one row unit” as part of the limitations of the claim.  The agitator of McFarling et al. is capable to promote movement of the particulate through the sub-hopper to multiple inlets of meters (column 2, lines 32-52; column 4, lines 14-42), with the multiple inlets of meters being reference #36 because as explained in the recited lines and shown in figures 2, 3, 5 and 6, reference #36 has an inlet at the top of reference #44 and chute with compartments 42 and 44 meters material to a row unit at plow point 72); 

Regarding claim 2, McFarling et al. discloses wherein the deflector has a first leg and a second leg disposed at an angle with respect to one another to form a triangular shape (figure 2, reference #50; column 2, lines 54-56).
Regarding claim 3, McFarling et al. discloses wherein a first length of the first leg is approximately equal to a second length of the second leg (figure 2, reference #50).
Regarding claim 5, the limitation is directed to a process of making and does not appear to distinctly claim any additional structural element.  The recitation of the manner in which a structure is formed or provided does not structurally distinguish the physical structure of the deflector as a patentable structural limitation.  As such, the deflector of McFarling et al. is capable of being formed from metal, composite or both and continues to read on the limitations of claim 5. 
Regarding claim 6, McFarling et al. discloses wherein the agitator comprises a shaft extending along a longitudinal axis (reference #38), and the deflector is substantially aligned with the shaft along the lateral axis (see figure 3, reference #38 and 50 aligned).
Regarding claim 8, McFarling et al. discloses an agitating system of an agricultural system (figure 2; column 1, lines 15-17) comprising:
an agitator (reference #34) comprising: a shaft extending along a length of the agitator (reference #38); and an agitator coil coupled to the shaft, wherein the agitator coil is wrapped around the shaft along the length of the agitator (reference #34; column 2, lines 32-35), and the agitator, in response to rotation of the agitator coil with the shaft, is capable to promote movement of particulate material and to distribute the particulate material across multiple inlets of meters each capable to 
a deflector positioned adjacent to the agitator, wherein the deflector extends along the length of the agitator (figure 2, reference #50 shown adjacent and along length of agitator 34).
Regarding claim 9, McFarling et al. discloses wherein the deflector has a first leg and a second leg disposed at an angle with respect to one another to form a triangular shape (figure 2, reference #50; column 2, lines 54-56).
Regarding claim 12, McFarling et al. discloses wherein the angle between the first leg and the second leg is between 60 degrees and 120 degrees (see figure 2, angle between left and right side of reference #50).
Regarding claim 14, McFarling et al. discloses wherein a deflector width of the deflector does not extend beyond an agitator width of the agitator along a lateral axis (see figure 2, lateral axis being left to right with deflector 50 not extending beyond auger 34 on left and right as shown by arrows).
Regarding claim 15, McFarling et al. discloses wherein the deflector is substantially symmetrical about a rotational axis of the shaft (see figures 2 and 3, reference #38 and 50).
Regarding claim 21, McFarling et al. discloses wherein an apex of the deflector extends along an axis that is parallel to a rotational axis of the agitator (the apex of reference #50 is the top triangular point, and as a top point, there may be an axis through that point that is parallel to the rotational axis of reference #34 (it is noted that there are any number of axes through a point in any direction and the claim has not specified how the axes passes through the apex, only that there is an axis through the apex that is parallel to the rotational axis of the agitator).
Regarding claim 22, McFarling et al. discloses wherein the first leg and the second leg extend along respective axes that skew relative to a rotational axis of the agitator (figure 2, reference #50 has axis that is skew relative to rotational axis of reference #34) (it is noted that the first and second legs, being three dimension objects, have multiple axis in multiple directions pass through the legs, and the claim has not specified how the axes pass through the legs, only that there is an axis that extends along the respective legs that is skew relative to a rotational axis of the agitator, and as such the reference continues to read on the limitation).
Claim(s) 8, 9, 12, 13, 15, 16, 17, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tobias (U.S. Patent No. 3,768,737).
Regarding claim 8, Tobias discloses an agitating system (figure 1), comprising:
an agitator (reference #16 and 44), comprising: a shaft extending along a length of the agitator (reference #16); and an agitator coil coupled to the shaft, wherein the agitator coil is wrapped around the shaft along the length of the agitator (reference #44), and the agitator, in response to rotation of the agitator coil with the shaft, is capable to promote movement of particulate material and to distribute the particulate material across multiple inlets of meters each capable to distribute the particulate material to at least one row unit (reference O, reference #16, 40, 44 and 60; column 3, lines 11-27) (it is noted that the limitation uses the term “configured” which only requires the agitator be capable to promote movement of the particulate material through the sub-hopper to multiple inlets of meters each 
a deflector positioned adjacent to the agitator, wherein the deflector extends along the length of the agitator (reference #46).
Regarding claim 9, Tobias discloses wherein the deflector comprises a first leg and a second leg disposed at an angle with respect to one another to form a triangular configuration (see figures 3 and 6, reference #46).
Regarding claim 12, Tobias discloses wherein the angle between the first leg and the second leg is between 60 degrees and 120 degrees (figure 6, angle between left and right side of reference #46).
Regarding claim 15, Tobias discloses wherein the deflector is substantially symmetrical about a rotational axis of the shaft (figure 6, reference #46 symmetrical about reference #16).
Regarding claim 16, Tobias discloses a system (abstract; figure 1) comprising:
a storage tank (figure 1, reference S);
an agitator (reference #16 and 44), capable to promote movement of the particulate material through the storage tank and distribute the particulate material across multiple inlets of meters each capable to distribute material to at least one row unit (reference O, reference #16, 40, 44 and 60; column 3, lines 11-27) (it is noted that the limitation uses the term “configured” which only requires the agitator be capable to promote movement of the particulate material through the sub-hopper to multiple inlets of meters each capable to distribute the particulate material to at least one row unit, and therefore does not require the structural limitations of “multiple inlets of meters” and “at least one row unit” as part of the limitations of the claim); and
a deflector configured to block a portion of the particulate material from flowing directly onto the agitator, wherein the deflector comprises a first leg and a second leg disposed at an angle with 
Regarding the preamble reciting that the system is an agricultural system, statements in the preamble reciting the purpose or intended use of the claimed invention which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962).  As such, the system being an agricultural system is an intended use of the system which does not result in a structural difference, and is therefore not accorded any patentable weight.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
Regarding claim 17, Tobias discloses a bracket coupled to a wall of the storage tank and to the deflector, wherein the bracket is configured to support the deflector (figures 1-3, reference #54 bolted to storage tank and coupled to deflector 46 by reference #50, 52 and 58; column 3, lines 42-62).
Regarding claim 19, Tobias discloses the metering system coupled to the storage tank (figures 1 and 2, reference #40 and 60), wherein each inlet of the multiple inlets of the metering system has a respective first width (figure 1, reference #10a and channel reference O), the deflector is positioned such that a gap is formed between the deflector and a wall of the storage tank (see figure 2, dotted 
 Regarding claim 20, Tobias discloses wherein the agitator is positioned below the deflector with respect to a vertical axis (figures 3 and 6, reference #16/44 vertically below reference #46).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 10, 11, 14, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tobias.
Regarding claim 1, Tobias discloses an agitating system (figure 1), comprising:

an agitator disposed within the sub-hopper (reference 16 and 44), wherein the agitator is capable to promote movement of the particulate material through the sub-hopper to multiple inlets of meters each capable to distribute material to at least one row unit, and the agitator is capable to distribute the particulate material across the multiple inlets (reference O, reference #16, 40, 44 and 60; column 3, lines 11-27) (it is noted that the limitation uses the term “configured” which only requires the agitator be capable to promote movement of the particulate material through the sub-hopper to multiple inlets of meters each capable to distribute the particulate material to at least one row unit, and therefore does not require the structural limitations of “multiple inlets of meters” and “at least one row unit” as part of the limitations of the claim); and
a deflector (reference #46).
However, the reference does not explicitly disclose wherein the deflector is positioned such that the agitator extends beyond a first distal edge and a second distal edge of the deflector along a lateral axis.
Tobias teaches the size of the openings created between the sides/edges of deflector and the auger through which the material reach the auger controls the size of the particles which can enter the auger and the rate of delivery of the material (column 1, lines 44-58; column 3, lines 28-42).  It would have been obvious to one of ordinary skill in the art to change the distance between the first and second distal edges of the deflectors so that the agitator extends beyond the distal edges of the deflector in order to provide larger openings between the side edges of the deflector and the auger so that more particles can pass through to the auger and a faster rate of delivery can occur.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Regarding claim 2, Tobias as modified discloses all the limitations as set forth above.  The reference as modified further discloses wherein the deflector has a first leg and a second leg disposed at an angle with respect to one another to form a triangular shape (figure 6, reference #46).
Regarding claim 3, Tobias as modified discloses all the limitations as set forth above.  The reference as modified further discloses wherein a first length of the first leg is approximately equal to a second length of the second leg (figure 6, left and right side/legs of reference #46 equal in length).
Regarding claim 4, Tobias as modified discloses all the limitations as set forth above.  The reference as modified further discloses wherein the deflector is positioned above the agitator (reference #46 above reference #16/44), and a top of the agitator extends beyond the first distal edge and the second distal edge of the deflector along a vertical axis (see figure 6, where numeral 44 is pointing is above outer edges of reference #46 where top arrow of X is pointing).
Regarding claim 5, the limitation is directed to a process of making and does not appear to distinctly claim any additional structural element.  The recitation of the manner in which a structure is formed or provided does not structurally distinguish the physical structure of the deflector as a patentable structural limitation.  As such, the deflector of Tobias is capable of being formed from metal, composite or both and continues to read on the limitations of claim 5.  Alternatively, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the deflector of Tobias to be formed from metal, composite or both because either metal or composite provide a durable material that will not bend or break under the impact of the material falling on it and over the sides, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 6, Tobias as modified discloses all the limitations as set forth above.  The reference as modified further discloses wherein the agitator comprises a shaft extending along a 
Regarding claim 7, Tobias as modified discloses all the limitations as set forth above.  The reference as modified further discloses wherein the deflector extends along a substantial portion of a length of the shaft along the longitudinal axis (see figure 3, reference #16 and 46 extending entire length of reference #16).
Regarding claims 10 and 11, Tobias discloses all the limitations as set forth above.  While the reference does not explicitly disclose the exact spacing and dimensions of the deflector wherein a first distal edge of the first leg and a second distal edge of the second leg is disposed between 5 mm and 10 mm below a top of the agitator coil along a vertical axis; and wherein the first distal edge of the first leg and the second distal edge of the second leg are separated from one another by a distance along a lateral axis, wherein the distance is between 70 mm and 100 mm, Tobias teaches the size of the openings created between the sides/edges of deflector and the auger through which the material reach the auger controls the size of the particles which can enter the auger and the rate of delivery of the material (column 1, lines 44-58; column 3, lines 28-42).  Therefore, the size of the particles entering the auger and the rate of delivery of the material are variable that can be modified, among others, by adjusting the spacing between the distal edges of the deflector and the top of the agitator coil; and the distance between distal edges of the deflector.  As such, without showing unexpected results, the claimed spacing between deflector and auger and distance between edges of the deflector cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was filed would have optimized, by routine experimentation, the spacing between deflector and auger and distance between deflector edges in the apparatus of Tobias to obtain the desired balance between the size of particles entering the auger and the rate of delivery of the material (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are 
Regarding claim 14, Tobias discloses all the limitations as set forth above.  However, the reference does not explicitly disclose wherein a deflector width of the deflector does not extend beyond an agitator width of the agitator along a lateral axis..
Tobias teaches the size of the openings created between the sides/edges of deflector and the auger through which the material reach the auger controls the size of the particles which can enter the auger and the rate of delivery of the material (column 1, lines 44-58; column 3, lines 28-42).  It would have been obvious to one of ordinary skill in the art to change the width of the deflector so that the agitator extends beyond the width of the deflector in order to provide larger openings between the side edges of the deflector and the auger so that more particles can pass through to the auger and a faster rate of delivery can occur.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Regarding claim 21, Tobias discloses all the limitations as set forth above.  The reference further discloses wherein an apex of the deflector extends along an axis that is parallel to a rotational axis of the agitator (figures 1, 3 and 6, the apex of reference #46 extends along axis of reference #16).
Regarding claim 22 Tobias discloses all the limitations as set forth above.  The reference further discloses wherein the first leg and the second leg extend along respective axes that skew relative to a rotational axis of the agitator (figures 1, 3 and 6, reference #46 on either side has axis that is skew relative to rotational axis of reference #16).
Response to Arguments
Applicant's arguments filed 12/29/2021 have been fully considered but they are not persuasive. 
Applicant argues McFarling does not disclose an agitator configured to promote movement of the particulate material through the sub-hoppers to multiple inlet of meters each configured to distribute 
Applicant also argues Tobias does not disclose the agitator to distribute the particulate material across multiple inlets of meters each configured to distribute the particulate material to at least one row unit.  Examiner finds this argument unpersuasive.  As explained above, the limitation is a functional intended use of the agitator, and as such, the multiple inlets of meters and the row unit are not positive structural limitations of the claim and therefore are not required elements.  Second, Tobia discloses two inlets (reference #10a and reference O) which can be considered meter units because material is metered through the inlet openings to a row unit (reference #60), and the agitator feeds the material out to the inlets (reference #16 and 44).  The limitations have not specified any structure of what makes up a meter or a row unit, and as such, reference #10a, 60,and reference O read on the limitations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH INSLER/Primary Examiner, Art Unit 1774